Haun agreed with Call that if he would indemnify him against a note in hank, on which Haun was second, and Call third endorser, he, Haun, would release him, Call, from liability on three notes due from -Beasley and Hargiss to Haun, on which Call was surety. Haun being relieved of his liability as endorser with Call upon the note in bank, refused to comply with his agreement to cancel Call’s suretyship upon the three notes of which he Haun, was payee, but brought suit before a Justice of the peace upon the three notes, and recovered Judgments; which this bill was filed in Chancery to enjoin. The maker of the note in bank was the only witness- to prove the agreement on the part of Haun to release Call from his suretyship on these three notes.
The Court held that he was competent and sufficient without any other, to contradict the denial in the answer, the bill being sworn to. (1)

Decree for relief affirmed.


 But now by the act of 1870, ch. 78, sec. 1, no witness is incompetent by reason of interest.